RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-6044-17

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JADE STEPHEN EPLIN,
a/k/a JADE S. ELPIN,

     Defendant-Appellant.
________________________

                   Submitted September 13, 2021 – Decided October 1, 2021

                   Before Judges Sumners and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 16-10-2424.

                   Mark E. Roddy, attorney for appellant.

                   Cary Shill, Acting Atlantic County Prosecutor, attorney
                   for respondent (John J. Lafferty, IV, Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
     Tried by a jury, defendant was convicted of third-degree possession or

viewing child pornography, N.J.S.A. 2C:24-4(b)(5)(b)(iii), arising from child

pornographic images discovered on his computer when he was a student at

Stockton State University. He appeals, arguing:

           POINT I

           [DEFENDANT]'S CONVICTION WAS BASED
           UPON EVIDENCE DERIVED FROM AN ILLEGAL
           WIRETAP.

           POINT II

           AN INDIVIDUAL CANNOT CONSENT                       TO
           SOMETHING HE DOES NOT KNOW ABOUT.

           POINT III

           THE TRIAL COURT'S DECISION TO SLAM THE
           DOOR    SHUT   ON   THE    DEFENDANT'S
           SUPPRESSION HEARING DEPRIVED HIM OF AN
           OPPORTUNITY TO LITIGATE THE FOURTH
           AMENDMENT ISSUES IN HIS CASE.

           POINT IV

           ARTICLE 1, PARAGRAPH 1 OF THE NEW
           JE[R]SEY CONSTITUTION OF 1947 PROHIBITS A
           CONVICTION FOR ANY INDIVIDUAL WHO WAS
           SIMPLY "LOOKING" AT SOMETHING. (Not Raised
           Below)

           POINT V



                                                                       A-6044-17
                                      2
            IT WAS ERROR FOR THE TRIAL COURT NOT TO
            GRANT THE MOTION FOR JUDGMENT OF
            ACQUITTAL NOTWITHSTANDING THE JURY
            VERDICT.

      We reject defendant's arguments that his motion to suppress evidence and

motion for acquittal should have been granted. We conclude that his acceptance

of the University's computer acceptable use standards policy in employing its

server to access the internet gave the University the right to monitor his

computer and retain the child pornographic images linked to his computer. We

further conclude that there was sufficient evidence from those images as well as

testimony presented by the State's witnesses for the jury to find defendant guilty

of possession or control of child pornography.

      We begin by addressing defendant's contention that the child

pornographic images linked to his computer through the use of the University's

computer server should have been suppressed because the seizure violated his

privacy rights under the Fourth Amendment of the U.S. Constitution and Article

1, paragraph 7 of the N.J. Constitution against unreasonable search and seizure

of information linked to his computer.      He maintains that the University's

interception and recording of his internet activity constituted a "wiretap"

because his internet activity is a "wire communication" under N.J.S.A.

2A:156A-2(a). He stresses that because the University was operating at the

                                                                            A-6044-17
                                        3
behest "of the police and the prosecutor's office" without obtaining a "wiretap

order," the University's wiretap was illegal. He contends he did not consent to

the wiretap of his internet activity because he was unaware the University was

monitoring his internet use. He adds that "consent has absolutely no place in a

wiretap analysis."

      Defendant's contentions erroneously equate the University's conduct with

wiretapping. The University's monitoring of defendant's internet activity when

he used its computer server was not a wiretap. The motion judge properly

applied the University's acceptable use standards policy in finding the

University had the right to monitor defendant's internet activity because he

consented to the University's access when he employed its server to go onto the

internet.

      In her oral decision, the motion judge found support in the following

pertinent parts of the policy,1 stating:

             "Authorized use of an access to [U]niversity's
             computing and communications facilities is intended
             and permitted solely to support legitimate educational,
             administrative, and mission-centered institution."




1
  The record before us does not provide a full copy of the University's acceptable
use standards policy.
                                                                            A-6044-17
                                           4
            And this is in bold. "The [U]niversity may regularly
            review access logs of servers and network devices to
            ensure appropriate utilization."

            Standard (1) of this appropriate use [policy] says as
            follows: "(1) Forms of expression that are not protected
            by First Amendment and, therefore, are subject to
            appropriate restrictions and/or referral to authorities by
            the [U]niversity include obscene material, child
            pornography, or other material that violates local, state,
            or federal statutes."

            And I'm reading this directly from the privacy standard.
            Standard (3) says as follows: "Appropriate use of
            accessible materials. The [U]niversity reserves the
            right to inspect the content of electronic files when it
            has reasonable belief that the content of material would
            violate university policy, state[,] or federal law. The
            [U]niversity retains the right to review the content of
            any files when the content of such files is likely to be
            material to the alleged violation or in a death, illness,
            or separation of a user.         The contents of the
            [U]niversity's email and electronic communication
            systems may be subject to disclosure under subpoena or
            other written request made pursuant to authorized
            procedures, including requests made pursuant to the
            Open Public Records Act."

            [Emphasis added.]

The judge further noted that in using the University's server to access the

internet, "defendant does not have to agree to the terms in the agreement, simply

— [he] had the opportunity . . . to disagree with the terms of the agreement

simply by not using the [U]niversity's network."


                                                                           A-6044-17
                                        5
      Defendant does not argue that he accessed the internet from a non-

University server. Because he was on notice that the University––to ensure

compliance with its internet acceptable use standards policy––had the right to

review his internet activity when he used its server, there was no violation of

defendant's federal or state constitutional rights. Defendant accordingly had no

expectation of privacy given his acceptance of the University's policy. There

was no restriction on the University recording and sharing with the State what

it obtained when monitoring defendant's internet use.

      In sum, the motion judge's factual findings are supported by credible

evidence in the record, see State v. Lamb, 218 N.J. 300, 313 (2014) (citing State

v. Elders, 192 N.J. 224, 243 (2007)), and we discern no basis to upset the denial

of defendant's suppression motion.

      We also see no merit to defendant's argument that he was entitled to an

evidentiary hearing to determine his motion to suppress, and that we should

reverse "[his] conviction and direct the trial court to conduct a full evidentiary

hearing on the facts and circumstances surrounding the wiretap." Based on the

record provided, defendant never made a request for a hearing. When the judge

asked defense counsel to state, "what you're seeking and why you're seeking it,"

counsel gave a factual synopsis of how the University obtained the child


                                                                            A-6044-17
                                        6
pornographic images linked to defendant's computer, acknowledging "[t]here’s

actually not much [facts] in dispute," and why it violated defendant's privacy

rights. Because there was no request for a hearing, we review for plain error.

State v. Santamaria, 236 N.J. 390, 404 (2019) (citing R. 2:10-2).

      Defendant fails to establish that there were material facts in dispute that

needed to be resolved in an evidentiary hearing. See State v. Green, 346 N.J.

Super. 87, 90-91 (App. Div. 2001) (holding that mere allegation of a warrantless

search, coupled with the State's burden to justify it, does not constitute a material

dispute of fact requiring an evidentiary hearing). The judge maintained the sole

issue in the motion was whether defendant had a privacy expectation from using

the University's server.    And, as noted above, we agree with her that the

University's monitoring of defendant's computer was permissible because he

accepted the University's acceptable use standards policy, which allowed it to

monitor his activity when he accessed its server to go onto the internet.

      Finally, we reject defendant's contention that the trial judge––who did not

decide the motion to suppress––erred in not granting the motion for acquittal

because "the State's proofs did not rise to the level of proof beyond a reasonable

doubt." Specifically, defendant argues the State failed to prove that he possessed

or observed the child pornographic images linked to his computer. He also


                                                                               A-6044-17
                                         7
maintains, for the first time, the Legislature did not criminalize someone for

"merely 'looking at something,'" apparently referring to the child pornographic

images.

      When reviewing a trial judge's denial of a motion of acquittal, we consider

whether "based on the entirety of the evidence and after giving the State the

benefit of all its favorable testimony and all the favorable inferences drawn from

that testimony, a reasonable jury could find guilt beyond a reasonable doubt."

State v. Williams, 218 N.J. 576, 594 (2014) (citing State v. Reyes, 50 N.J. 454,

458-59 (1967)). That deferential standard was met here.

      In accordance with N.J.S.A. 2C:24-4(b)(5)(b)(iii), "[a] person commits a

crime of the third degree if he knowingly possesses, knowingly views, or

knowingly has under his control, through any means, including the Internet, less

than 1,000 items depicting the sexual exploitation or abuse of a child." Our

review of the trial record informs us that the State presented sufficient evidence

for the jury to find defendant possessed or had control over child pornographic

images in violation of the statute.

      Defendant's friend Katherine Cairns testified that while she was in

defendant's dormitory room, she declined his offer to see child pornography he

had on his computer. Defendant, majoring in computer science, further told


                                                                            A-6044-17
                                        8
Cairns he had the capability to change his computer's IP address so that when

he viewed child pornography, there would be no indication that it was on his

computer.

      After Cairns reported her conversation with defendant to the University

police, Robert Heinrich, the University's Chief Information Officer in charge of

the Division of Information Technology Services, was instructed to monitor

defendant's internet activity. Heinrich directed Brian Gormley, the University's

Associate   Director    of     Network       Telecommunications     and   Network

Infrastructure, to monitor defendant's internet activity and network traffic, and

to "maintain those logs."       Heinrich also testified about the University's

acceptable use standards policy.

      A three-month investigation ensued, resulting in Gormley finding that

defendant   encrypted    his    network       traffic,   which   prevented––except

occasionally––Gormley from observing defendant's internet searches and

viewings on the University's network. However, Gormley was eventually able

to view a large amount of child pornography that was accessed by defendant's

computer. He collected the data from the University's network, kept it on a

separate server in its original format, and turned it over to the Atlantic County

Prosecutor's Office. Gormley could neither confirm that defendant accessed


                                                                            A-6044-17
                                         9
specific photos after the child pornographic website was accessed nor that

defendant accessed any of the thumbnails of pornography depicted on the

website.

      Through the testimony of Prosecutor's Office Detective Christopher

Hallett, the State displayed thirty-five files of individual thumbnails of child

pornographic images that Gormley testified were accessed by defendant's

computer through the University network. Hallett stated that after defendant's

computer and cell phone were seized, an encryption software running on

defendant's computer was discovered, which prevented anyone from locating

what was on his computer.

      Defendant did not testify, nor did he present any witnesses. His arguments

that the State's evidence did not prove his guilt beyond a reasonable doubt are

unconvincing. Contrary to defendant's contention, his conviction was not based

on the State's assertion that he viewed child pornographic images, but as evinced

by this use of the University's network, the aforementioned State's evidence

clearly showed that he possessed or controlled child pornographic images as

prohibited by N.J.S.A. 2C:24-4(b)(5)(b)(iii).    The motion for acquittal was

properly denied.




                                                                           A-6044-17
                                      10
Affirmed.




                 A-6044-17
            11